    Case 2:20-mj-00645-SIL Document 1 Filed 08/06/20 Page 1 of 5 PageID #: 1



MRM:MJB

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 – – – – – – – – – – –X

 UNITED STATES OF AMERICA                                    REMOVAL TO THE
                                                             SOUTHERN DISTRICT
        - against -                                          OF GEORGIA
 MEIGHAN O’DONNELL,                                          (Fed. R. Crim. P. 5) (SIL)
                        Defendant.                           20-MJ-645
 – – – – – – – – – – –X

EASTERN DISTRICT OF NEW YORK, SS:

               MICHELLE GROFF, being duly sworn, deposes and states that she is a Special

Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to law and

acting as such.

               On or about August 6, 2020, an arrest warrant on an indictment was issued in the

Southern District of Georgia for Meighan O’Donnell (the “defendant”) under docket number

4:20-CR-070, in which the defendant is accused of Aggravated Sexual Abuse with a Child

Under 12 Years of Age and Abusive Sexual Contact with a Child Under 12 Years of Age, in

violation of Title 18, United States Code, Sections 2241(c) and 2244(a)(5), respectively.

               The source of your deponent’s information and the grounds for her belief are:

               1.     Upon information and belief, beginning at least as early as March 27,

2016 and continuing up to December 30, 2016, precise dates being unknown, in Liberty County,

within the Southern District of Georgia, within the boundaries of Fort Stewart United States

Army Post, an area within the special territorial jurisdiction of the United States, the defendant,

Meighan O’Donnell, did knowingly engage or attempt to engage in a sexual act with a minor
    Case 2:20-mj-00645-SIL Document 1 Filed 08/06/20 Page 2 of 5 PageID #: 2


                                                                                                2

victim who had not attained the age of 12 years. Specifically, the defendant directed the

contact of the minor victim’s mouth with the defendant’s vulva and breasts with an intent to

abuse, humiliate, harass, degrade, or arouse, or gratify the sexual desire of the defendant or the

minor victim.

                2.    On or about August 5, 2020, the defendant, Meighan O’Donnell, was

charged in an indictment in the Southern District of Georgia with Aggravated Sexual Abuse

with a Child Under 12 Years of Age and Abusive Sexual Contact with a Child Under 12 Years

of Age, in violation of Title 18, United States Code, Sections 2241(c) and 2244(a)(5),

respectively.

                3.    On August 3, 2020, while conducting surveillance at a residence in

Huntington, New York (“O’Donnell’s residence”), a member of law enforcement observed an

individual matching the New York Department of Motor Vehicles (“DMV”) photograph on file

for Meighan O’Donnell on multiple occasions. A black Jeep Wrangler was also observed

outside of O’Donnell’s residence. According to DMV records, that black Jeep Wrangler has

been registered to Meighan O’Donnell at O’Donnell’s residence since January 31, 2020.

                4.    On Friday, August 7, 2020, pursuant to a federal arrest warrant, (See

Exhibit A, attached), Meighan O’Donnell was located and arrested at O’Donnell’s

residence. During the course of her arrest, Meighan O’Donnell confirmed to a member of law

enforcement that she was in fact Meighan O’Donnell and provided law enforcement with a New

York State driver’s license with the same pedigree information and image as that contained in

the DMV records for Meighan O’Donnell. Finally, I have compared a photograph of Meighan

O’Donnell provided by the FBI in the Southern District of Georgia (“S.D.GA.”) and the

individual under arrest matches the photograph of Meighan O’Donnell provided by the S.D.GA.
 Case 2:20-mj-00645-SIL Document 1 Filed 08/06/20 Page 3 of 5 PageID #: 3




                                                                                         3

0 Donnell provided by the FBI in he Southern District of Georgia ("'S.D.GA.") and the

individual under arrest matches the ph tograph of Meighan O'Donnell provided by the S.D.GA.

             WHEREFORE. your d ponent respectfulJy requests that defendant MEIGHAN

O'DONNELL be dealt with according to law.




                                         Special ent
                                         Federal Bureau oflnvestigation
Sworn to before me by telephone this
7th��, 2020

  /s/ STEVEN I. LOCKE

THE HONORABLE STEVEN I. LOCKE
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF EW YORK
Case 2:20-mj-00645-SIL Document 1 Filed 08/06/20 Page 4 of 5 PageID #: 4




               EXHIBIT A
              Case 2:20-mj-00645-SIL Document 1 Filed 08/06/20 Page 5 of 5 PageID #: 5


AO 442 (Rev. 1 1/11) Arrest Warrant



                                         United States District Court
                                                                   for the

                                                      Southern District of Georgia

                      United States of America
                                 V.                                 )
                                                                    )        Case No. 4:20-CR-070
                       MEIGHAN O'DONNELL                            )
                                                                    )


                             Defendant


                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        MEIGHAN O'DONNELL                                                                                  >
who is accused ofan offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment         □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition             □ Supervised Release Violation Petition        □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 2241(c) Aggravated Sexual Abuse with a Child Under 12 Years of Age




                                                                                                 r
Date:          08/06/2020                                                                    /
                                                                                           Issuing officer's signature


City and state:          Savannah, Georgia                                         John E. Triplett, Acting Clerk of Court
                                                        "srtjiof                             Printed name and title



                                                                   Return


          This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)



Date:
                                                                                          Arresting officer's signature



                                                                                             Printed name and title
